Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9-12, 15 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomyo et al. (hereinafter Gomyo) (US 7088023).

1. Gomyo teaches:
A method of mounting a rotor assembly 20 to a frame/1st housing member 11 of an electric motor (fig 1), the method comprising providing a rotor assembly 20 having a bearing 5, providing a frame/1st housing member 11 having a bearing seat (the bearing seat is the inner circumferential surface of the hollow cylindrical section 11a, figs 1 & 2), locating the bearing within the bearing seat, applying a first adhesive (indicated by 1st adhering subsection 52a, fig 2) at a hidden interface (the 1st adhering subsection is hidden since it is between the bearing and hollow cylindrical section and the rotor 22 covers it, fig 2) between the bearing and the bearing seat, applying a second adhesive (indicated by 2nd adhering subsection 52b, fig 2) at a visible interface (since the 2nd adhering subsection does not have a cover over it, the 2nd adhering subsection is visible, fig 2) between the bearing and the bearing seat, and curing the first and second adhesives using different curing processes (the 1st adhering subsection uses an anaerobic curing method and the 2nd adhering subsection uses a UV curing method, abstract).  

4. Gomyo teaches:
The method of claim 1, wherein the bearing or the bearing seat comprises a first annular groove 13c, and applying the first adhesive comprises applying the first adhesive in the first annular groove (column 6 2nd para last two sentences).  

5. Gomyo teaches:
The method of claim 1, wherein the first adhesive comprises a different adhesive (since the 1st adhesive is an anaerobic adhesive requiring the air to be cut off to cure, it is different than the 2nd adhesive that requires UV to cure) to the second adhesive.  

7. Gomyo teaches:
The method of claim 1, wherein curing the second adhesive comprises using a UV curing process (abstract).  

9. Gomyo teaches:
The method of claim 1, wherein the method comprises affecting relative movement between the bearing and the bearing seat prior to applying the second adhesive, and subsequent to applying the first adhesive.  

10. Gomyo teaches:
An electric motor (fig 1) comprising a rotor assembly 20 having a bearing 5, and a frame/1st housing member 11 having a bearing seat (the bearing seat is the inner circumferential surface of the hollow cylindrical section 11a, figs 1 & 2) for receiving the bearing, wherein the bearing is mounted to the bearing seat by a first adhesive (indicated by 1st adhering subsection 52a, fig 2) at a hidden interface (the 1st adhering subsection is hidden since it is between the bearing and hollow cylindrical section and the rotor 22 covers it, fig 2) between the bearing and the bearing seat and by a second adhesive (indicated by 2nd adhering subsection 52b, fig 2) at a visible interface (since the 2nd adhering subsection does not have a cover over it, the 2nd adhering subsection is visible, fig 2) between the bearing and the bearing seat, the first and second adhesives having been cured using different curing processes (the 1st adhering subsection uses an anaerobic curing method and the 2nd adhering subsection uses a UV curing method).  

11. (the limitation “ injected” qualifies the claim as product-by-process claim which does not offer any structure that would distinguish applicant’s claimed invention of that of the prior art…As such, the limitation is not being given patentable weight; see MPEP 2113) 
Gomyo teaches:
The electric motor of claim 10, wherein the bearing seat comprises an aperture (the entire inner circumferential surface of the hollow cylindrical section is an aperture, figs 1 & 2) through which the first adhesive is injected.  

12. Gomyo teaches:
The electric motor of claim 10, wherein the bearing or an internal surface of the bearing seat comprises a first annular groove 13c, the first annular groove defines at least a portion of the hidden interface (fig 2), and the first adhesive is located in the first annular groove (column 6 2nd para last two sentences).  
ny-1981191535 USC 371 App. of PCT/GB2019/050450Docket No. 42466-21637.00  
15. Gomyo teaches:
The electric motor of claim 10, wherein the first adhesive comprises a different adhesive to the second adhesive (since the 1st adhesive is an anaerobic adhesive requiring the air to be cut off to cure, it is different than the 2nd adhesive that requires UV to cure).  
18. Gomyo teaches:
The electric motor of claim 10, wherein the second adhesive comprises a UV cured adhesive (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomyo.

3. Gomyo has been discussed above regarding the different adhesives in the 1st embodiment; re claim 1; but does not teach that the method comprises curing the first adhesive subsequent to curing the second adhesive.
Gomyo teaches in the fifth embodiment, that curing the first adhesive can comprise using a heat curing process (col 9 3rd para entire para) while the 2nd adhesive can be the anaerobic adhesive to ensure an excellent productivity (col 1 4th para last sentence).  If the first adhesive is applied first and the second adhesive is applied subsequent the first adhesive ensures a high productivity in securing the bearing; then having the first adhesive which can be the uv curing adhesive and the second adhesive which can be the anaerobic curing adhesive also ensures a high productivity.   Thus, using the two different adhesives in different regions of the bearing ensures a high productivity in securing the bearing.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the method comprises curing the first adhesive subsequent to curing the second adhesive, as taught by Gomyo so as to ensure a high productivity in securing the bearing.

6. Gomyo has been discussed above regarding the different adhesives in the 1st embodiment; re claim 1; but does not teach that curing the 1st adhesive comprises using a heat curing process.
Gomyo teaches in the fifth embodiment, that curing the first adhesive can comprise using a heat curing process (col 9 3rd para entire para) while the 2nd adhesive can be the anaerobic adhesive to ensure an excellent productivity (col 1 4th para last sentence).  Thus, using the two different adhesives in different regions of the bearing ensures a high productivity in securing the bearing.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that curing the 1st adhesive comprises using a heat curing process, as taught by Gomyo so as to ensure a high productivity in securing the bearing.


16. Gomyo teaches: 
The electric motor of claim 10 in the fifth embodiment, that the second adhesive can comprise an adhesive having a shorter cure time (a thermosetting adhesive) than that of the first adhesive (an anaerobic adhesive).
Since there is a finding at the time of the invention:
that there was a problem of having a high productivity of securing a bearing;
that there had been a finite number of predictable solutions to the problem of securing the bearing (there are only three types of adhesives…aneorobic, UV, and thermosetting…thermosetting takes the longest to cure; for adhesive curing time, see col 1 paras see paras 5 & 6; for fifth embodiment, see col 9 2nd para);
that one ordinarily skilled in the art could have pursued these potential solutions because Goymo is a patent accessible to the public;
it would have been obvious to try having the second adhesive as the thermosetting adhesive having a longer curing time than first adhesives (either the UV or anaeorobic adhesives) to solve the problem of having a high productivity of securing the bearing.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the second adhesive can comprise an adhesive having a shorter cure time  than that of the first adhesive, as taught by Gomyo in the fifth embodiment, so as to solve the problem having a high productivity of securing the bearing.

17. Gomyo teaches:
The electric motor of claim 10 Gomyo teaches: 
The electric motor of claim 10 in the fifth embodiment, that the first adhesive comprises a heat cured adhesive (col 9 2nd para).
Since there is a finding at the time of the invention:
that there was a problem having a high productivity of securing a bearing;
that there had been a finite number of predictable solutions to the problem of securing the bearing (there are only three types of adhesives…aneorobic, UV, and thermosetting…thermosetting takes the longest to cure; for adhesive curing time, see col 1 paras see paras 5 & 6; for fifth embodiment, see col 9 2nd para);
that one ordinarily skilled in the art could have pursued these potential solutions because Goymo is a patent accessible to the public;
it would have been obvious to try having the first adhesive comprises a heat cured adhesive (either the UV or thermosetting) to solve the problem of having a high productivity of securing the bearing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that that the first adhesive comprises a heat cured adhesive, as taught by Gomyo in the fifth embodiment, so as to solve the problem of having a high productivity of securing the bearing.

Claim(s) 2, 8, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomyo in view of Obara (US 20090160277).

2. Gomyo has been discussed above, re claim 1; but does not teach that the bearing seat comprises an aperture, and applying the first adhesive comprises injecting the first adhesive through the aperture to the hidden interface.  

Obara teaches the bearing seat/case 7 comprises an aperture/cutout/hole 7a, and applying the adhesive 13 comprises injecting the adhesive through the aperture to the hidden interface/groove 2c to prevent leakage of the adhesive (abstract).  The routineer would have readily adopted this strategy for the hidden surface and the first adhesive of Gomyo for the same purpose.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the bearing seat comprises an aperture, and applying the first adhesive comprises injecting the first adhesive through the aperture to the hidden interface, as taught by Obara, so as to prevent the adhesive from leaking.

8. Gomyo has been discussed above, re claim 1; but does not teach that the bearing comprises a second groove, and the bearing seat comprises a cut-out, at least a portion of ny-1981191435 USC 371 App. of PCT/GB2019/050450Docket No. 42466-21637.00the second groove is exposed through the cut-out, and applying the second adhesive comprises applying the second adhesive such that the second adhesive contacts the second groove and at least a portion of the external surface of the bearing seat in the region of the cut-out.  

Obara teaches that the bearing 2 comprises a groove 2c, and the bearing seat/case 7 comprises a cut-out/hole 7a, at least a portion of ny-1981191435 USC 371 App. of PCT/GB2019/050450Docket No. 42466-21637.00the second groove is exposed through the cut-out (fig 1), and applying the adhesive 13 comprises applying the adhesive (injecting into the cutout, abstract) such that the adhesive contacts the groove and at least a portion of the external surface of the bearing seat in the region of the cut-out to prevent leakage of the adhesive (abstract).  The routineer would have readily added a second groove to the bearing and adopt this strategy for that second groove and second adhesive of Gomyo for the same purpose.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the bearing comprises a second groove, and the bearing seat comprises a cut-out, at least a portion of ny-1981191435 USC 371 App. of PCT/GB2019/050450Docket No. 42466-21637.00the second groove is exposed through the cut-out, and applying the second adhesive comprises applying the second adhesive such that the second adhesive contacts the second groove and at least a portion of the external surface of the bearing seat in the region of the cut-out, as taught by Obara, so as to prevent the adhesive from leaking.  

13. Gomyo has been discussed above, re claim 10; but does not teach that the bearing seat comprises a cut-out, at least a portion of the bearing is visible through the cut-out, and the cut-out defines the visible interface between the bearing and the bearing seat.  

Obara teaches that the bearing seat comprises a cut-out/hole/groove 7a, at least a portion of the bearing 2 is visible through the cut-out, and the cut-out defines the visible interface between the bearing and the bearing seat (fig 1) to prevent leakage of the adhesive (abstract).  The routineer would have readily added a second groove to the bearing and adopt this strategy for the second groove and second adhesive of Gomyo for the same purpose.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the bearing seat comprises a cut-out, at least a portion of the bearing is visible through the cut-out, and the cut-out defines the visible interface between the bearing and the bearing seat, as taught by Obara, so as to prevent the adhesive from leaking.

14. Gomyo has beediscussed above, re claim 13; but does not teach that the bearing comprises a second groove, at least a portion of the second groove is exposed through the cut-out, and the second adhesive is located in the second groove. 
Obara teaches that the bearing 2 comprises a groove 2c, and the bearing seat/case 7 comprises a cut-out/hole 7a, at least a portion of the second groove is exposed through the cut-out (fig 1), and applying the adhesive 13 comprises applying the adhesive (injecting into the cutout, abstract) such that the adhesive contacts the groove and at least a portion of the external surface of the bearing seat in the region of the cut-out to prevent leakage of the adhesive (abstract).  The routineer would have readily added a second groove to the bearing and adopt this strategy for the second groove and second adhesive of Gomyo for the same purpose.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Gomyo so that the bearing comprises a second groove, at least a portion of the second groove is exposed through the cut-out, and the second adhesive is located in the second groove, as taught by Obara, so as to prevent the adhesive from leaking.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832